Citation Nr: 1114852	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-28 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO denied service connection for schizophrenia, paranoid type.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The record reflects that there are outstanding VA medical records which may be pertinent to the claim on appeal.  Documents in the claims file indicate that the Veteran has been receiving treatment for psychiatric problems, including drug abuse, at the San Juan VA Medical Center (VAMC) since 1988.  Presently, the claims file contains no records of treatment from that facility dated prior to May 13, 1991, or after April 22, 2009.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Juan VAMC all outstanding records of VA evaluation and/or treatment of the Veteran's psychiatric difficulties, to include any relevant records dated prior to May 13, 1991, from May 14, 1991 to September 28, 2006, and after April 22, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The record also reflects that there are outstanding private medical records which may be pertinent to the claim on appeal.  During the January 2011 Board hearing, the Veteran testified that he had been hospitalized in Florida for 21 days following his separation from service.  Documents of record also indicate that he received relevant treatment at "DESCA" in 1990, at Hospital Regional de Carolina in 2007, at Hogar Resurreccion, and from Rafael A. Cruz Mena, M.D., beginning in approximately 1992.  Presently, the claims file does not include any records of treatment from a hospital in Florida, "DESCA," Hospital Regional de Carolina, or Hogar Resurreccion, and the most recent report from Dr. Cruz Mena is dated in June 1997.  Because these records could bear on the outcome of the Veteran's claim for service connection, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, the RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  While on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include April 1993, May 1993, June 1993, and July 1993 reports prepared for the Programa Determinacion de Incapacidad; quoted language in the report of a June 1993 VA mental disorders examination; August 1993 and June 1997 reports from Dr. Cruz Mena; August 2006 medical records from Hospital San Juan Capestrano; September 2006, October 2006, and December 2006 medical records from Pavia Behavioral; and entries on pages 2, 87, 88, 89, of the records obtained from the San Juan VAMC on June 12, 2009-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should have all of pertinent evidence in the claims file-to particularly include April 1993, May 1993, June 1993, and July 1993 reports prepared for the Programa Determinacion de Incapacidad; quoted language in the report of a June 1993 VA mental disorders examination; August 1993 and June 1997 reports from Dr. Cruz Mena; August 2006 medical records from Hospital San Juan Capestrano; September 2006, October 2006, and December 2006 medical records from Pavia Behavioral; and entries on pages 2, 87, 88, 89, of the records obtained from the San Juan VAMC on June 12, 2009-that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO should obtain from the San Juan VAMC any outstanding records of evaluation and/or treatment for psychiatric difficulties, including drug abuse, dated since 1988, to particularly include any relevant records of treatment dated from 1988 to May 12, 1991; from May 14, 1991 to September 28, 2006; and after April 22, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from "DESCA" (in 1990), Hospital Regional de Carolina (in 2007), Hogar Resurreccion, and Rafael A. Cruz Mena, M.D. (since June 1997).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include translation into English of any relevant, newly received Spanish language documents and an examination, if warranted), the RO should readjudicate the claim on appeal (to particularly include all the evidence added to the claims file since the RO's last adjudication of this claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

